Exhibit 10.1

PURCHASE AGREEMENT

May 19, 2016

J.P. Morgan Securities LLC

    As Representative of the Initial Purchasers

383 Madison Avenue

New York, New York 10179

Ladies and Gentlemen:

Introductory. Tempur Sealy International, Inc., a Delaware corporation (the
“Company”), proposes to issue and sell to J.P. Morgan Securities LLC (“J.P.
Morgan”) and the other several Initial Purchasers named in Schedule A (the
“Initial Purchasers”), acting severally and not jointly, the respective amounts
set forth in such Schedule A of $600,000,000 aggregate principal amount of the
Company’s 5.500% Senior Notes due 2026 (the “Notes”). J.P. Morgan has agreed to
act as the representative of the several Initial Purchasers (the
“Representative”) in connection with the offering and sale of the Notes.

The Securities (as defined below) will be issued pursuant to an indenture, to be
dated as of the Closing Date (as defined in Section 2 hereof) (the “Indenture”),
among the Company, the Guarantors (as defined below) and The Bank of New York
Mellon Trust Company, N.A., as trustee (the “Trustee”). Notes will be issued
only in book-entry form in the name of Cede & Co., as nominee of The Depository
Trust Company (the “Depositary”) pursuant to a letter of representations, to be
dated on or before the Closing Date (the “DTC Agreement”), between the Company
and the Depositary.

The payment of principal of, premium, if any, and interest on the Notes will be
fully and unconditionally guaranteed on a senior unsecured basis, jointly and
severally by (i) the entities listed on the signature pages hereof as
“Guarantors” on the Closing Date (as defined below) and (ii) any Subsidiary (as
defined below) of the Company formed or acquired after the Closing Date that
executes an additional guarantee in accordance with the terms of the Indenture
(collectively, (i) and (ii) and their respective successors and assigns, being
referred to herein as the “Guarantors”), pursuant to their guarantees (the
“Guarantees”). The Notes and the Guarantees are herein collectively referred to
as the “Securities”; and the Exchange Notes (as defined below) and the
Guarantees are herein collectively referred to as the “Exchange Securities.”

The holders of the Notes will be entitled to the benefits of a registration
rights agreement, to be dated on or prior to the Closing Date (the “Registration
Rights Agreement”), among the Company, the Guarantors and the Initial
Purchasers, pursuant to which the Company and the Guarantors will be required to
file with the Commission (as defined below), under the circumstances set forth
therein, (i) a registration statement under the Securities Act (as defined
below) relating to another series of debt securities of the Company with terms
substantially identical to the Notes (the “Exchange Notes”) to be offered in
exchange for the Notes (the “Exchange Offer”) and/or (ii) a shelf registration
statement pursuant to Rule 415 of the



--------------------------------------------------------------------------------

Securities Act relating to the resale by certain holders of the Notes, and in
each case, to use its reasonable best efforts to cause such registration
statement(s) to be declared effective. All references herein to the Exchange
Notes and the Exchange Offer are only applicable if the Company and the
Guarantors are in fact required to consummate the Exchange Offer pursuant to the
terms of the Registration Rights Agreement.

The (i) issuance and sale of the Notes, (ii) issuance of the Guarantees,
(iii) execution of the Registration Rights Agreement and the Indenture,
(iv) repayment of the Company’s existing $375.0 million aggregate principal
amount of 6.825% Senior Notes due 2020 as described in the Pricing Disclosure
Package (as defined below) and (v) payment of all related fees and expenses are
referred to herein collectively as the “Transactions.”

This Agreement, the Registration Rights Agreement, the DTC Agreement, the
Securities, the Exchange Securities and the Indenture are referred to herein
collectively as the “Transaction Documents.”

For purposes of this Agreement, “Subsidiary” means, in respect of any person,
any corporation, company (including any limited liability company), association,
partnership, joint venture or other business entity of which a majority of the
total voting power of all classes of capital stock or other interests (including
partnership interests) of that person then outstanding and normally entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by (i) that person, (ii) that person and one or more
Subsidiaries of that person, or (iii) one or more Subsidiaries of that person.

The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Pricing Disclosure Package and agrees that the Initial Purchasers may resell,
subject to the conditions set forth herein, all or a portion of the Securities
to purchasers (the “Subsequent Purchasers”) on the terms set forth in the
Pricing Disclosure Package (the first time when sales of the Securities are made
is referred to as the “Time of Sale”). The Securities are to be offered and sold
to or through the Initial Purchasers without being registered with the
Securities and Exchange Commission (the “Commission”) under the Securities Act
of 1933 (as amended, the “Securities Act,” which term, as used herein, includes
the rules and regulations of the Commission promulgated thereunder), in reliance
upon exemptions therefrom. Pursuant to the terms of the Securities and the
Indenture, investors who acquire Securities shall be deemed to have agreed that
Securities may only be resold or otherwise transferred, after the date hereof,
if such Securities are registered for sale under the Securities Act or if an
exemption from the registration requirements of the Securities Act is available
(including the exemptions afforded by Rule 144A under the Securities Act (“Rule
144A”) or Regulation S under the Securities Act (“Regulation S”)).

The Company has prepared and delivered to each Initial Purchaser copies of a
Preliminary Offering Memorandum, dated May 19, 2016 (the “Preliminary Offering
Memorandum”), and has prepared and delivered to each Initial Purchaser copies of
a Pricing Supplement, dated May 19, 2016 (the “Pricing Supplement”), describing
the terms of the Securities, each for use by such Initial Purchaser in
connection with its solicitation of offers to purchase the Securities. The
Preliminary Offering Memorandum and the Pricing Supplement are

 

2



--------------------------------------------------------------------------------

herein referred to as the “Pricing Disclosure Package.” Promptly after this
Agreement is executed and delivered, the Company will prepare and deliver to
each Initial Purchaser a final offering memorandum dated the date hereof (the
“Final Offering Memorandum”).

All references herein to the terms “Pricing Disclosure Package” and “Final
Offering Memorandum” shall be deemed to mean and include all information filed
under the Securities Exchange Act of 1934 (as amended, the “Exchange Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder) prior to the Time of Sale and specifically incorporated
by reference in the Pricing Disclosure Package (including the Preliminary
Offering Memorandum) or the Final Offering Memorandum (as the case may be), and
all references herein to the terms “amend,” “amendment” or “supplement” with
respect to the Final Offering Memorandum shall be deemed to mean and include all
information filed under the Exchange Act after the Time of Sale and incorporated
by reference in the Final Offering Memorandum.

The Company hereby confirms its agreements with the Initial Purchasers as
follows:

SECTION 1. Representations and Warranties. Each of the Company and the
Guarantors, jointly and severally, hereby represents, warrants and covenants to
each Initial Purchaser that, as of the date hereof and as of the Closing Date
(references in this Section 1 to the “Offering Memorandum” are to (x) the
Pricing Disclosure Package in the case of representations and warranties made as
of the date hereof and (y) the Final Offering Memorandum in the case of
representations and warranties made as of the Closing Date):

(a) No Registration Required. Subject to compliance by the Initial Purchasers
with the representations and warranties set forth in Section 2 hereof and with
the procedures set forth in Section 7 hereof, it is not necessary in connection
with the offer, sale and delivery of the Securities to the Initial Purchasers
and to each Subsequent Purchaser in the manner contemplated by this Agreement
and the Offering Memorandum to register the Securities under the Securities Act
or, until such time as the Exchange Securities are issued pursuant to an
effective registration statement, to qualify the Indenture under the Trust
Indenture Act of 1939, as amended (the “Trust Indenture Act,” which term, as
used herein, includes the rules and regulations of the Commission promulgated
thereunder).

(b) No Integration of Offerings or General Solicitation. None of the Company,
its affiliates (as such term is defined in Rule 501 under the Securities Act)
(each, an “Affiliate”), or any person acting on its or any of their behalf
(other than the Initial Purchasers, as to whom the Company makes no
representation or warranty) has, directly or indirectly, solicited any offer to
buy or offered to sell, or will, directly or indirectly, solicit any offer to
buy or offer to sell, in the United States or to any United States citizen or
resident, any security which is or would be integrated with the sale of the
Securities in a manner that would require the Securities to be registered under
the Securities Act. None of the Company, its Affiliates, or any person acting on
its or any of their behalf (other than the Initial Purchasers, as to whom the
Company makes no representation or warranty) has engaged or will engage, in
connection with the offering of the Securities, in any form of general
solicitation or general advertising within the meaning of Rule 502 under the
Securities Act. With respect to those Securities sold in reliance upon
Regulation S, (i) none of the Company, its Affiliates or any person acting on
its or their behalf (other than

 

3



--------------------------------------------------------------------------------

the Initial Purchasers, as to whom the Company makes no representation or
warranty) has engaged or will engage in any directed selling efforts within the
meaning of Regulation S and (ii) each of the Company and its Affiliates and any
person acting on its or their behalf (other than the Initial Purchasers, as to
whom the Company makes no representation or warranty) has complied and will
comply with the offering restrictions set forth in Regulation S.

(c) Eligibility for Resale under Rule 144A. When issued on the Closing Date, the
Securities will be eligible for resale pursuant to Rule 144A and will not be, at
the Closing Date, of the same class as securities listed on a national
securities exchange registered under Section 6 of the Exchange Act or quoted in
a U.S. automated interdealer quotation system.

(d) The Pricing Disclosure Package and Offering Memorandum. Neither the Pricing
Disclosure Package, as of the Time of Sale, nor the Final Offering Memorandum,
as of its date or (as amended or supplemented in accordance with Section 3(a),
as applicable) as of the Closing Date, contains or represents an untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided that this representation,
warranty and agreement shall not apply to statements in or omissions from the
Pricing Disclosure Package, the Final Offering Memorandum or any amendment or
supplement thereto made in reliance upon and in conformity with information
furnished to the Company in writing by any Initial Purchaser through the
Representative expressly for use in the Pricing Disclosure Package, the Final
Offering Memorandum or any amendment or supplement thereto, as the case may be.
The Pricing Disclosure Package contains, and the Final Offering Memorandum will
contain, all the information specified in, and meeting the requirements of, Rule
144A. The Company has not distributed and will not distribute, prior to the
later of the Closing Date and the completion of the Initial Purchasers’
distribution of the Securities, any offering material in connection with the
offering and sale of the Securities other than the Pricing Disclosure Package
and the Final Offering Memorandum.

(e) Company Additional Written Communications. The Company has not prepared,
made, used, authorized, approved or distributed and will not prepare, make, use,
authorize, approve or distribute any written communication that constitutes an
offer to sell or solicitation of an offer to buy the Securities other than
(i) the Pricing Disclosure Package, (ii) the Final Offering Memorandum and
(iii) any electronic road show or other written communications, in each case
used in accordance with Section 3(a). Each such communication by the Company or
its agents and representatives pursuant to clause (iii) of the preceding
sentence (each, a “Company Additional Written Communication”), when taken
together with the Pricing Disclosure Package, did not as of the Time of Sale,
and at the Closing Date will not, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that this representation, warranty and agreement shall not
apply to statements in or omissions from each such Company Additional Written
Communication made in reliance upon and in conformity with information furnished
to the Company in writing by any Initial Purchaser through the Representative
expressly for use in any Company Additional Written Communication.

 

4



--------------------------------------------------------------------------------

(f) Incorporated Documents. The documents incorporated or deemed to be
incorporated by reference in the Offering Memorandum at the time they were or
hereafter are filed with the Commission (collectively, the “Incorporated
Documents”) complied and will comply in all material respects with the
requirements of the Exchange Act. Each such Incorporated Document, when taken
together with the Pricing Disclosure Package, did not as of the Time of Sale,
and at the Closing Date will not, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

(g) The Purchase Agreement. This Agreement has been duly authorized, executed
and delivered by the Company and the Guarantors.

(h) The Registration Rights Agreement; DTC Agreement. The Registration Rights
Agreement has been duly authorized by the Company and the Guarantors and, on the
Closing Date, will have been duly executed and delivered by, and will constitute
a valid and binding agreement of, the Company and the Guarantors, enforceable in
accordance with its terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles. The DTC Agreement has been duly authorized by the Company
and, on the Closing Date, will have been duly executed and delivered by, and
will constitute a valid and binding agreement of, the Company, enforceable in
accordance with its terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles.

(i) Authorization of the Notes and the Exchange Notes. The Notes to be purchased
by the Initial Purchasers from the Company will on the Closing Date be in the
form contemplated by the Indenture, have been duly authorized for issuance and
sale pursuant to this Agreement and the Indenture and, at the Closing Date, will
have been duly executed by the Company and, when authenticated in the manner
provided for in the Indenture and delivered against payment of the purchase
price therefor, will constitute valid and binding obligations of the Company,
enforceable in accordance with their terms, except as the enforcement thereof
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles and will be entitled to the benefits of the
Indenture. The Exchange Notes have been duly and validly authorized for issuance
by the Company, and when issued and authenticated in accordance with the terms
of the Indenture, the Registration Rights Agreement and the Exchange Offer, will
constitute valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms, except as the enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or affecting enforcement of the rights and remedies of creditors or
by general principles of equity and will be entitled to the benefits of the
Indenture.

(j) Authorization of the Indenture. The Indenture (including the Guarantees) has
been duly authorized by the Company and the Guarantors. On the Closing Date, the
Indenture (including the Guarantees) will have been duly executed and delivered
by the Company and the Guarantors and, assuming the due authorization, execution
and delivery thereof by the Trustee,

 

5



--------------------------------------------------------------------------------

will constitute a valid and binding agreement of the Company and the Guarantors,
enforceable in accordance with its terms, except as the enforcement thereof may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles.

(k) Description of the Transaction Documents. The Transaction Documents will
conform in all material respects to the respective statements relating thereto
contained in the Offering Memorandum.

(l) No Material Adverse Change. Except as otherwise disclosed in the Offering
Memorandum (exclusive of any amendment or supplement thereto), subsequent to the
respective dates as of which information is given in the Offering Memorandum
(exclusive of any amendment or supplement thereto): (i) there has been no
material adverse change, or any development that could reasonably be expected to
result in a material adverse change, in the condition, financial or otherwise,
or in the earnings, business, operations or prospects, whether or not arising
from transactions in the ordinary course of business, of the Company and its
Subsidiaries, considered as one entity (any such change is called a “Material
Adverse Change”); (ii) the Company and its Subsidiaries, considered as one
entity, have not incurred any material liability or obligation, indirect, direct
or contingent, not in the ordinary course of business nor entered into any
material transaction or agreement not in the ordinary course of business; and
(iii) there has been no dividend or distribution of any kind declared, paid or
made by the Company or, except for dividends paid to the Company or other
Subsidiaries, any of its Subsidiaries on any class of capital stock or
repurchase or redemption by the Company or any of its Subsidiaries of any class
of capital stock.

(m) Independent Accountants. Ernst & Young LLP, which expressed its opinion with
respect to the Company’s financial statements (which term as used in this
Agreement includes the related notes thereto) and supporting schedule filed with
the Commission and incorporated by reference in the Offering Memorandum is an
independent registered public accounting firm within the meaning of the
Securities Act, the Exchange Act and the rules of the Public Company Accounting
Oversight Board, and any non-audit services provided by Ernst & Young LLP to the
Company or any of its Subsidiaries have been approved by the Audit Committee of
the Board of Directors of the Company.

(n) Preparation of the Financial Statements. The financial statements, together
with the related schedules and notes, included or incorporated by reference in
the Offering Memorandum present fairly in all material respects the consolidated
financial position of the entities to which they relate as of and at the dates
indicated and the results of their operations and cash flows for the periods
specified. Such financial statements have been prepared in conformity with
generally accepted accounting principles as applied in the United States
(“GAAP”) applied on a consistent basis throughout the periods involved, except
as may be expressly stated in the related notes thereto. The financial data set
forth in the Offering Memorandum under the caption “Summary–Summary Consolidated
Financial Data” fairly present in all material respects the information set
forth therein on a basis consistent with that of the audited financial
statements contained in the Offering Memorandum. The statistical and
market-related data and forward-looking statements included in the Offering
Memorandum are based on or derived from sources that the Company believes to be
reliable and the Company believes such data is accurate

 

6



--------------------------------------------------------------------------------

in all material respects and represents its good faith estimates that are made
on the basis of data derived from such sources. The interactive data in
eXtensible Business Reporting Language included or incorporated by reference in
the Offering Memorandum and the Pricing Disclosure Package fairly present the
information called for in all material respects and have been prepared in
accordance with the Commission’s rules and guidelines applicable thereto.

(o) Incorporation and Good Standing of the Company and its Subsidiaries. Each of
the Company and its Subsidiaries has been duly incorporated or formed, as
applicable, and is validly existing as a corporation or limited liability
company, as applicable, in good standing under the laws of the jurisdiction of
its incorporation or formation, as applicable, and has corporate, partnership or
limited liability company, as applicable, power and authority to own, lease and
operate its properties and to conduct its business as described in the Offering
Memorandum and, in the case of the Company and the Guarantors, to enter into and
perform its obligations under each of the Transaction Documents to which it is a
party. Each of the Company and each Subsidiary is duly qualified as a foreign
corporation or limited liability company, as applicable, to transact business
and is in good standing or equivalent status in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except for such jurisdictions where the
failure to so qualify or to be in good standing would not, individually or in
the aggregate, result in a Material Adverse Change. All of the issued and
outstanding capital stock or other ownership interest of each Subsidiary has
been duly authorized and validly issued, is fully paid and non-assessable and is
owned by the Company directly or through Subsidiaries, free and clear of any
security interest, mortgage, pledge, lien, encumbrance or claim, except as
disclosed in the Offering Memorandum. The Company does not own or control,
directly or indirectly, a majority of the total voting power of any corporation,
association or other entity other than the Subsidiaries listed in Exhibit 21.1
to the Company’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2016.

(p) Capitalization. At March 31, 2016, on a consolidated basis, after giving
effect to the Transactions, the Company would have an authorized and outstanding
capitalization as set forth in the Offering Memorandum under the caption
“Capitalization” (other than for subsequent issuances of capital stock, if any,
pursuant to employee benefit plans described in the Offering Memorandum or upon
exercise of outstanding options described in the Offering Memorandum).

(q) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its Subsidiaries is (i) in
violation of its charter, bylaws or other constitutive document or (ii) in
default (or, with the giving of notice or lapse of time, would be in default)
(“Default”) under any indenture, mortgage, loan or credit agreement, note,
contract, franchise, lease or other instrument to which the Company or any of
its Subsidiaries is a party or by which it or any of them may be bound
(including, without limitation, (a) the Company’s Indenture dated as of
December 19, 2012, among the Company, certain Subsidiaries of the Company as
guarantors, and The Bank of New York Mellon Trust Company, N.A., as trustee, as
amended, (b) the Company’s Credit Agreement, dated as of April 6, 2016, among
the Company, the additional borrowers party thereto, the lenders party thereto,
JPMorgan Chase Bank, N.A., as administrative agent, Bank of America, N.A., Wells
Fargo Bank, N.A. and Fifth Third Bank, as co-syndication agents, Sumitomo Mitsui
Banking Corporation, Bank of Nova Scotia and Mizuho Bank, Ltd., as
co-documentation agents, as

 

7



--------------------------------------------------------------------------------

amended and (c) the Company’s Indenture dated as of September 24, 2015 among the
Company, certain subsidiaries of the Company as guarantors, and the Bank of New
York Mellon Trust Company, N.A., as trustee, as amended), or to which any of the
property or assets of the Company or any of its Subsidiaries is subject (each,
an “Existing Instrument”), except, in the case of clause (ii) above, for such
Defaults as would not, individually or in the aggregate, result in a Material
Adverse Change and as would not materially adversely affect the transactions
contemplated hereby. The execution, delivery and performance of the Transaction
Documents by the Company and the Guarantors party thereto, and the issuance and
delivery of the Securities and the Exchange Securities, and consummation of the
Transactions contemplated hereby and thereby and by the Offering Memorandum
(i) have been duly authorized by all necessary corporate action and will not
result in any violation of the provisions of the charter, bylaws or other
constitutive document of the Company or any Subsidiary, (ii) will not conflict
with or constitute a breach of, or Default or a Debt Repayment Triggering Event
(as defined below) under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any of its
Subsidiaries pursuant to, or require the consent of any other party to, any
Existing Instrument, and (iii) will not result in any violation of any law,
administrative regulation or administrative or court decree applicable to the
Company or any Subsidiary, except, in the case of clauses (ii) and (iii) of this
sentence, for such conflicts, breaches, Defaults, Debt Repayment Triggering
Events, liens, charges, encumbrances or violations as would not, individually or
in the aggregate, result in a Material Adverse Change. Assuming the Initial
Purchasers observe the procedures set forth in Section 7 herein, no consent,
approval, authorization or other order of, or registration or filing with, any
court or other governmental or regulatory authority or agency is required for
the execution, delivery and performance of the Transaction Documents by the
Company and the Guarantors to the extent a party thereto, or the issuance and
delivery of the Securities or the Exchange Securities, or consummation of the
Transactions contemplated hereby and thereby and by the Offering Memorandum,
except such as have been obtained or made by the Company and are in full force
and effect under the Securities Act, applicable securities laws of the several
states of the United States or provinces of Canada and except such as may be
required by the securities laws of the several states of the United States or
provinces of Canada with respect to the Company’s obligations under the
Registration Rights Agreement. As used herein, a “Debt Repayment Triggering
Event” means any event or condition which gives, or with the giving of notice or
lapse of time would give, the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company or any of its Subsidiaries.

(r) No Material Actions or Proceedings. Except as otherwise disclosed in the
Offering Memorandum, there are no legal or governmental actions, suits or
proceedings pending or, to the Company’s knowledge, threatened (i) against or
involving the Company or any of its Subsidiaries or (ii) which has as the
subject thereof any property owned or leased by, the Company or any of its
Subsidiaries and any such action, suit or proceeding, if determined adversely to
the Company or such Subsidiary, that would result in a Material Adverse Change
or adversely affect the consummation of the Transactions. No material labor
dispute with the employees of the Company or any of its Subsidiaries exists or,
to the Company’s knowledge, is threatened or imminent. To the Company’s
knowledge, no material labor dispute with the employees of any principal
supplier of the Company exists or is threatened or imminent.

 

8



--------------------------------------------------------------------------------

(s) Intellectual Property Rights. Except as otherwise disclosed in the Offering
Memorandum, the Company and its Subsidiaries own or possess or have the right to
use on reasonable terms all trademarks, trade names, patent rights, copyrights,
licenses, approvals, trade secrets and other similar rights (collectively,
“Intellectual Property Rights”) necessary to conduct their respective businesses
as now conducted, as described in the Offering Memorandum, except where the
failure to own or possess or have the right to use the same would not,
individually or in the aggregate, result in a Material Adverse Change; and the
expected expiration of any of such Intellectual Property Rights would not result
in a Material Adverse Change. Neither the Company nor any of its Subsidiaries
has received any notice of infringement or conflict with asserted Intellectual
Property Rights of others, which infringement or conflict, if the subject of an
unfavorable decision, would result in a Material Adverse Change.

(t) All Necessary Permits, etc. The Company and each Subsidiary possess such
valid and current certificates, authorizations or permits issued by the
appropriate state, federal or foreign regulatory agencies or bodies necessary to
own, lease and operate its properties and to conduct their respective
businesses, except where the failure so to possess would not, individually or in
the aggregate, result in a Material Adverse Change, and neither the Company nor
any Subsidiary has received any notice of proceedings relating to the revocation
or modification of, or non-compliance with, any such certificate, authorization
or permit which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would result in a Material Adverse Change.

(u) Title to Properties. The Company and each of its Subsidiaries has good and
marketable title to all the properties and assets reflected as owned in the
financial statements referred to in Section 1(n) hereof, in each case free and
clear of any security interests, mortgages, liens, encumbrances, equities,
claims and other defects, except as disclosed in the Offering Memorandum and
except such as do not materially and adversely affect the value of such property
and do not materially interfere with the use made or proposed to be made of such
property by the Company or such Subsidiary. The real property, improvements,
equipment and personal property held under lease by the Company or any
Subsidiary are held under valid and enforceable leases, with such exceptions as
are not material and do not materially interfere with the use made or proposed
to be made of such real property, improvements, equipment or personal property
by the Company or such Subsidiary.

(v) Tax Law Compliance. Except as otherwise disclosed in the Offering
Memorandum, the Company and its Subsidiaries have filed all necessary federal,
state and foreign income and franchise tax returns and have paid all taxes
required to be paid by any of them and, if due and payable, any related or
similar assessment, fine or penalty levied against any of them except as may be
being contested in good faith and by appropriate proceedings and except for such
taxes, assessments, fines or penalties the nonpayment of which would not,
individually or in the aggregate, result in a Material Adverse Change. The
Company has made adequate charges, accruals and reserves in accordance with GAAP
in the applicable financial statements referred to in Section 1(n) hereof in
respect of all federal, state and foreign income and franchise taxes for all
periods as to which the tax liability of the Company or any of its Subsidiaries
has not been finally determined.

 

9



--------------------------------------------------------------------------------

(w) Company and Guarantors Not an “Investment Company”. The Company has been
advised of the rules and requirements under the Investment Company Act of 1940,
as amended (the “Investment Company Act,” which term, as used herein, includes
the rules and regulations of the Commission promulgated thereunder). Neither the
Company nor any Guarantor is, or after receipt of payment for the Securities
will be, an “investment company” within the meaning of the Investment Company
Act, and the Company and the Guarantors will each conduct its business in a
manner so that it will not become subject to the Investment Company Act.

(x) Insurance. Each of the Company and its Subsidiaries is insured by
recognized, financially sound institutions with policies in such amounts and
with such deductibles and covering such risks as are generally deemed adequate
and customary for their businesses including, without limitation, policies
covering real and personal property owned or leased by the Company and its
Subsidiaries against theft, damage, destruction, acts of vandalism, flood and
earthquakes. The Company has no reason to believe that it or any Subsidiary will
not be able (i) to renew its existing insurance coverage as and when such
policies expire or (ii) to obtain comparable coverage from similar institutions
as may be necessary or appropriate to conduct its business as now conducted and
at a cost that would not result in a Material Adverse Change. In the past five
years, neither of the Company nor any Subsidiary has been denied any insurance
coverage which it has sought or for which it has applied that, individually or
in the aggregate, would result in a Material Adverse Change.

(y) No Price Stabilization or Manipulation. None of the Company or any of the
Guarantors has taken and will not take, directly or indirectly, any action
designed to or that might be reasonably expected to cause or result in
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Securities.

(z) Solvency. The Company and the Guarantors, taken as a whole, are, and
immediately after the Closing Date will be, Solvent. As used herein, the term
“Solvent” means, with respect to any person on a particular date, that on such
date (i) the fair market value of the assets of such person is greater than the
total amount of liabilities (including contingent liabilities) of such person,
(ii) the present fair salable value of the assets of such person is greater than
the amount that will be required to pay the probable liabilities of such person
on its debts as they become absolute and matured, (iii) such person is able to
realize upon its assets and pay its debts and other liabilities, including
contingent obligations, as they mature and (iv) such person does not have
unreasonably small capital.

(aa) Compliance with Sarbanes-Oxley. The Company and its Subsidiaries and their
respective officers and directors are in compliance in all material respects
with the applicable provisions of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act,” which term, as used herein, includes the rules and
regulations of the Commission promulgated thereunder).

(bb) Company’s Accounting System. The Company and its Subsidiaries maintain a
system of accounting controls that is in compliance with the Sarbanes-Oxley Act
and is sufficient to provide reasonable assurances that: (i) transactions are
executed in accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain

 

10



--------------------------------------------------------------------------------

accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

(cc) Disclosure Controls and Procedures. The Company has established and
maintains disclosure controls and procedures (as such term is defined in Rules
13a-15 and 15d-15 under the Exchange Act); such disclosure controls and
procedures are designed to ensure that material information relating to the
Company and its Subsidiaries is made known to the chief executive officer and
chief financial officer of the Company by others within the Company or any of
its Subsidiaries, and such disclosure controls and procedures are reasonably
effective to perform the functions for which they were established subject to
the limitations of any such control system; the Company’s auditors and the Audit
Committee of the Board of Directors of the Company have been advised of: (i) any
significant deficiencies or material weaknesses in the design or operation of
internal controls which could adversely affect the Company’s ability to record,
process, summarize, and report financial data; and (ii) any fraud, whether or
not material, that involves management or other employees who have a role in the
Company’s internal controls; and since the date of the most recent evaluation of
such disclosure controls and procedures, there have been no significant changes
in internal controls or in other factors that could significantly affect
internal controls, including any corrective actions with regard to significant
deficiencies and material weaknesses.

(dd) Regulations T, U, X. Neither the Company nor any Guarantor nor any of their
respective Subsidiaries nor any agent thereof acting on their behalf has taken,
and none of them will take, any action that might cause this Agreement or the
issuance or sale of the Securities to violate Regulation T, Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System.

(ee) Compliance with and Liability Under Environmental Laws. Except as otherwise
disclosed in the Offering Memorandum or as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change:
(i) each of the Company and its Subsidiaries and their respective operations and
facilities are in compliance with, and not subject to any known liabilities
under, applicable Environmental Laws, which compliance includes, without
limitation, having obtained and being in compliance with any permits, licenses
or other governmental authorizations or approvals, and having made all filings
and provided all financial assurances and notices, required for the ownership
and operation of the business, properties and facilities of the Company or its
Subsidiaries under applicable Environmental Laws, and compliance with the terms
and conditions thereof; (ii) neither the Company nor any of its Subsidiaries has
received any written communication from a governmental authority, citizens
group, employee or otherwise that alleges that the Company or any of its
Subsidiaries is in violation of any Environmental Law; (iii) there is no claim,
action or cause of action filed with a court or governmental authority, no
investigation with respect to which the Company has received written notice, and
no written notice by any person, entity or governmental authority alleging
actual or potential liability on the part of the Company or any of its
Subsidiaries based on or pursuant to any Environmental Law pending or, to the
best of the Company’s knowledge, threatened against the Company or any of its
Subsidiaries or any person or entity whose liability under or pursuant to any
Environmental Law the Company or any of its

 

11



--------------------------------------------------------------------------------

Subsidiaries has retained or assumed either contractually or by operation of
law; (iv) neither the Company nor any of its Subsidiaries is conducting or
paying for, in whole or in part, any investigation, response or other corrective
action pursuant to any Environmental Law at any site or facility, nor is any of
them subject or a party to any order, judgment, decree, contract or agreement
which imposes any obligation or liability under any Environmental Law; (v) no
lien, charge, encumbrance or restriction has been recorded pursuant to any
Environmental Law with respect to any assets, facility or property owned,
operated or leased by the Company or any of its Subsidiaries; and (vi) there are
no past or present actions, activities, circumstances, conditions or
occurrences, including, without limitation, the Release or threatened Release of
any Material of Environmental Concern, that could reasonably be expected to
result in a violation of or liability under any Environmental Law on the part of
the Company or any of its Subsidiaries, including without limitation, any such
liability which the Company or any of its Subsidiaries has retained or assumed
either contractually or by operation of law.

For purposes of this Agreement, “Environment” means ambient air, indoor air,
surface water, groundwater, drinking water, soil, surface and subsurface strata,
and natural resources such as wetlands, flora and fauna. “Environmental Laws”
means the common law and all federal, state, local and foreign laws or
regulations, ordinances, codes, orders, decrees, judgments and injunctions
issued, promulgated or entered thereunder, relating to pollution or protection
of the Environment or human health, including without limitation, those relating
to (i) the Release or threatened Release of Materials of Environmental Concern;
and (ii) the manufacture, processing, distribution, use, generation, treatment,
storage, transport, handling or recycling of Materials of Environmental Concern.
“Materials of Environmental Concern” means any substance, material, pollutant,
contaminant, chemical, waste, compound, or constituent, in any form, including
without limitation, petroleum and petroleum products, subject to regulation or
which can give rise to liability under any Environmental Law. “Release” means
any release, spill, emission, discharge, deposit, disposal, leaking, pumping,
pouring, dumping, emptying, injection or leaching into the Environment, or into,
from or through any building, structure or facility.

(ff) Periodic Review of Costs of Environmental Compliance. In the ordinary
course of its business, the Company conducts a periodic review of the effect of
Environmental Laws on the business, operations and properties of the Company and
its Subsidiaries, in the course of which it identifies and evaluates associated
costs and liabilities (including, without limitation, any capital or operating
expenditures required for clean-up, closure of properties or compliance with
Environmental Laws or any permit, license or approval, any related constraints
on operating activities and any potential liabilities to third parties). On the
basis of such review and the amount of its established reserves, the Company has
reasonably concluded that such associated costs and liabilities would not,
individually or in the aggregate, result in a Material Adverse Change.

(gg) ERISA Compliance. The Company and its Subsidiaries and any “employee
benefit plan” (as defined under the Employee Retirement Income Security Act of
1974 (as amended, “ERISA,” which term, as used herein, includes the regulations
and published interpretations thereunder) established or maintained by the
Company, its Subsidiaries or their ERISA Affiliates (as defined below) are in
compliance in all material respects with ERISA and, to the knowledge of the
Company, each “multiemployer plan” (as defined in Section 4001 of

 

12



--------------------------------------------------------------------------------

ERISA) to which the Company, its Subsidiaries or an ERISA Affiliate contributes
(a “Multiemployer Plan”) is in compliance in all material respects with ERISA.
“ERISA Affiliate” means, with respect to the Company or a Subsidiary, any member
of any group of organizations described in Section 414 of the Internal Revenue
Code of 1986 (as amended, the “Code,” which term, as used herein, includes the
regulations and published interpretations thereunder) of which the Company or
such Subsidiary is a member. No “reportable event” (as defined under ERISA) has
occurred or is reasonably expected to occur with respect to any “employee
benefit plan” established or maintained by the Company, its Subsidiaries or any
of their ERISA Affiliates. No “single employer plan” (as defined in Section 4001
of ERISA) established or maintained by the Company, its Subsidiaries or any of
their ERISA Affiliates, if such “employee benefit plan” were terminated, would
have any “amount of unfunded benefit liabilities” (as defined under ERISA) that
is material to the Company and its Subsidiaries, considered as one entity.
Neither the Company, its Subsidiaries nor any of their ERISA Affiliates has
incurred or reasonably expects to incur any material liability under (i) Title
IV of ERISA with respect to termination of, or withdrawal from, any “employee
benefit plan” or (ii) Sections 412, 4971, 4975 or 4980B of the Code. Each
“employee benefit plan” established or maintained by the Company, its
Subsidiaries or any of their ERISA Affiliates that is intended to be qualified
under Section 401 of the Code is so qualified and nothing has occurred, whether
by action or failure to act, which would cause the loss of such qualification.

(hh) Compliance with Labor Laws. Except as would not, individually or in the
aggregate, result in a Material Adverse Change, (i) there is (A) no unfair labor
practice complaint pending or, to the Company’s knowledge, threatened against
the Company or any of its Subsidiaries before the National Labor Relations
Board, and no grievance or arbitration proceeding arising out of or under
collective bargaining agreements pending, or to the Company’s knowledge,
threatened, against the Company or any of its Subsidiaries, (B) no strike, labor
dispute, slowdown or stoppage pending or, to the Company’s knowledge, threatened
against the Company or any of its Subsidiaries and (C) no union representation
question existing with respect to the employees of the Company or any of its
Subsidiaries and, to the Company’s knowledge, no union organizing activities
taking place and (ii) there has been no violation of any federal, state or local
law relating to discrimination in hiring, promotion or pay of employees or of
any applicable wage or hour laws.

(ii) Related Party Transactions. No relationship, direct or indirect, exists
between or among any of the Company or any Affiliate of the Company, on the one
hand, and any director, officer, member, stockholder, customer or supplier of
the Company or any Affiliate of the Company, on the other hand, which is
required by the Securities Act to be disclosed in a registration statement on
Form S-1 which is not so disclosed in the Offering Memorandum. There are no
outstanding loans, advances (except advances for business expenses in the
ordinary course of business) or guarantees of indebtedness by the Company or any
Affiliate of the Company to or for the benefit of any of the officers or
directors of the Company or any Affiliate of the Company or any of their
respective family members.

(jj) No Unlawful Contributions or Other Payments. Neither the Company nor any of
its Subsidiaries nor, to the knowledge of the Company, any director, officer,
agent, employee or Affiliate of the Company or any of its Subsidiaries is aware
of or has (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to

 

13



--------------------------------------------------------------------------------

political activity; (ii) made or taken an act in furtherance of an offer,
promise or authorization of any direct or indirect unlawful payment or benefit
to any foreign or domestic government official or employee , including of any
government-owned or controlled entity or of a public international organization,
or any person acting in an official capacity for or on behalf of any of the
foregoing, or any political party or party official or candidate for political
office; (iii) taken any action, directly or indirectly, that has resulted or
would result in a violation by such persons of the Foreign Corrupt Practices Act
of 1977, as amended (the “FCPA”), or any applicable law or regulation
implementing the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions, or committed an offence under
the Bribery Act 2010 of the United Kingdom, or any other applicable anti-bribery
or anti-corruption law, including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA or taken an act in
furtherance of any unlawful bribe or other unlawful benefit, including, without
limitation, any rebate, payoff, influence payment, kickback or other unlawful or
improper payment or benefit in violation of applicable anti-bribery or
anti-corruption laws; and the Company, its Subsidiaries and, to the knowledge of
the Company, its Affiliates have conducted their businesses in compliance with
the applicable anti-bribery and anti-corruption laws and have instituted,
maintain and enforce policies and procedures designed to ensure, and which are
reasonably expected to continue to ensure, continued compliance therewith.

(kk) No Conflict with Money Laundering Laws. The operations of the Company and
its Subsidiaries are and have been conducted at all times in compliance in all
material respects with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all applicable jurisdictions, the
rules and regulations thereunder and any related or similar applicable rules,
regulations or guidelines issued, administered or enforced by any governmental
agency (collectively, the “Money Laundering Laws”) and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its Subsidiaries with respect to
the Money Laundering Laws is pending or, to the best knowledge of the Company,
threatened.

(ll) No Conflict with Sanctions Laws. Neither the Company nor any of its
Subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee or Affiliate of the Company or any of its Subsidiaries is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department, the U.S. Department of Commerce, the
U.S. Department of State, the United Nations Security Council, the European
Union, Her Majesty’s Treasury, or other relevant sanctions authority
(collectively, “Sanctions”), nor is the Company or any of its Subsidiaries
located, organized or resident in a country or territory that is the subject of
Sanctions. The Company will not, directly or indirectly, use any of the proceeds
of the offering contemplated by this Agreement, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture partner or other
person, (i) to fund any activities of or business with any person that, at the
time of such funding, is the subject of Sanctions, or is in Crimea, Cuba, Iran,
Libya, North Korea, Sudan or in any other country or territory, that, at the
time of such funding, is the subject of Sanctions, or (ii) in any other manner
that will result in a violation by any person (including any person
participating in the offering, whether as underwriter, advisor, investor or
otherwise) of Sanctions.

 

14



--------------------------------------------------------------------------------

(mm) Regulation S. The Company, the Guarantors and their respective Affiliates
and all persons acting on their behalf (other than the Initial Purchasers, as to
whom the Company and the Guarantors make no representation) have complied with
and will comply with the offering restrictions requirements of Regulation S in
connection with the offering of the Securities outside the United States and, in
connection therewith, the Offering Memorandum will contain the disclosure
required by Rule 902. The Company is a “reporting issuer,” as defined in
Rule 902 under the Securities Act.

Any certificate signed by an officer of the Company or any Guarantor and
delivered to the Initial Purchasers or to counsel for the Initial Purchasers
shall be deemed to be a representation and warranty by the Company or such
Guarantor to each Initial Purchaser as to the matters set forth therein.

SECTION 2. Purchase, Sale and Delivery of the Securities.

(a) The Securities. Each of the Company and the Guarantors agrees to issue and
sell to the Initial Purchasers, severally and not jointly, all of the
Securities, and, subject to the conditions set forth herein, the Initial
Purchasers agree, severally and not jointly, to purchase from the Company and
the Guarantors the aggregate principal amount of Securities set forth opposite
their names on Schedule A, at a purchase price of 98.75% of the principal amount
thereof, payable on the Closing Date, on the basis of the representations,
warranties and agreements herein contained, and upon the terms herein set forth.

(b) The Closing Date. Delivery of certificates for the Securities in global form
to be purchased by the Initial Purchasers and payment therefor shall be made at
the offices of Davis Polk & Wardwell LLP, 450 Lexington Avenue, New York, NY
10017 (or such other place as may be agreed to by the Company and the
Representative) at 9:00 a.m. New York City time, on May 24, 2016, or such other
time and date as the Representative shall designate by notice to the Company
(the time and date of such closing are called the “Closing Date”). The Company
hereby acknowledges that circumstances under which the Representative may
provide notice to postpone the Closing Date as originally scheduled include, but
are in no way limited to, any determination by the Company or the Initial
Purchasers to recirculate to investors copies of an amended or supplemented
Offering Memorandum or a delay as contemplated by the provisions of Section 17
hereof.

(c) Delivery of the Securities. The Company shall deliver, or cause to be
delivered, to the Representative for the accounts of the several Initial
Purchasers certificates for the Notes at the Closing Date against the
irrevocable release of a wire transfer of immediately available funds for the
amount of the purchase price therefor. The certificates for the Notes shall be
in such denominations and registered in the name of Cede & Co., as nominee of
the Depositary, pursuant to the DTC Agreement, and shall be made available for
inspection on the business day preceding the Closing Date at the offices of
Davis Polk & Wardwell LLP, 450 Lexington Avenue, New York, NY 10017 (or such
other place in New York City as the Representative may designate).

 

15



--------------------------------------------------------------------------------

(d) Initial Purchasers as Qualified Institutional Buyers. Each Initial Purchaser
severally and not jointly represents and warrants to, and agrees with, the
Company that:

(i) it will offer and sell Securities only to (a) persons who it reasonably
believes are “qualified institutional buyers” within the meaning of Rule 144A
(“Qualified Institutional Buyers”) in transactions meeting the requirements of
Rule 144A or (b) upon the terms and conditions set forth in Annex I to this
Agreement;

(ii) it is an institutional “accredited investor” within the meaning of Rule
501(a)(1), (2), (3) or (7) under the Securities Act; and

(iii) it will not offer or sell Securities by any form of general solicitation
or general advertising, including but not limited to the methods described in
Rule 502(c) under the Securities Act.

SECTION 3. Additional Covenants. Each of the Company and the Guarantors further
covenants and agrees with each Initial Purchaser as follows:

(a) Preparation of Final Offering Memorandum; Initial Purchasers’ Review of
Proposed Amendments and Supplements and Company Additional Written
Communications. As promptly as practicable following the Time of Sale and in any
event not later than the second business day following the date hereof, the
Company will prepare and deliver to the Initial Purchasers the Final Offering
Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only by the information contained in the Pricing Supplement. The
Company will not amend or supplement the Preliminary Offering Memorandum or the
Pricing Supplement, other than in accordance with Section 3(b) below. The
Company will not amend or supplement the Final Offering Memorandum prior to the
Closing Date unless the Representative shall previously have been furnished a
copy of the proposed amendment or supplement at least two business days prior to
the proposed use or filing, and shall not have objected to such amendment or
supplement. Before making, preparing, using, authorizing, approving or
distributing any Company Additional Written Communication, the Company will
furnish to the Representative a copy of such written communication for review
and will not make, prepare, use, authorize, approve or distribute any such
written communication to which the Representative reasonably objects.

(b) Amendments and Supplements to the Final Offering Memorandum and Other
Securities Act Matters. If at any time prior to the Closing Date (i) any event
shall occur or condition shall exist as a result of which any of the Pricing
Disclosure Package as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Pricing Disclosure Package to comply with law, the Company
and the Guarantors will, as promptly as possible, notify the Initial Purchasers
thereof and forthwith prepare and (subject to Section 3(a) hereof) furnish to
the Initial Purchasers such amendments or supplements to any of the Pricing
Disclosure Package as may be necessary so that the statements in any of the
Pricing Disclosure Package as so amended or supplemented will not, in the light
of the circumstances under which they were made, be misleading or so that any of
the Pricing

 

16



--------------------------------------------------------------------------------

Disclosure Package will comply with all applicable law. If, prior to the
completion of the placement of the Securities by the Initial Purchasers with the
Subsequent Purchasers, any event shall occur or condition exist as a result of
which it is necessary to amend or supplement the Final Offering Memorandum, as
then amended or supplemented, in order to make the statements therein, in the
light of the circumstances when the Final Offering Memorandum is delivered to a
Subsequent Purchaser, not misleading, or if in the reasonable judgment of the
Representative or counsel for the Initial Purchasers it is otherwise necessary
to amend or supplement the Final Offering Memorandum to comply with law, the
Company and the Guarantors agree to promptly prepare (subject to Section 3(a)
hereof) and furnish at their own expense to the Initial Purchasers, amendments
or supplements to the Final Offering Memorandum so that the statements in the
Final Offering Memorandum as so amended or supplemented will not, in the light
of the circumstances at the Closing Date and at the time of sale of the
Securities, be misleading or so that the Final Offering Memorandum, as amended
or supplemented, will comply with all applicable law.

Following the consummation of the Exchange Offer or the effectiveness of an
applicable shelf registration statement and for so long as the Securities are
outstanding, if, in the reasonable judgment of the Representative, the Initial
Purchasers or any of their Affiliates are required under applicable law to
deliver a prospectus in connection with sales of, or market-making activities
with respect to, the Securities, the Company and the Guarantors agree to
periodically amend the applicable registration statement so that the information
contained therein complies with the requirements of Section 10 of the Securities
Act, to amend the applicable registration statement or supplement the related
prospectus or the documents incorporated therein when necessary to reflect any
material changes in the information provided therein so that the registration
statement and the prospectus will not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances existing as of the date
the prospectus is so delivered, not misleading and to provide the Initial
Purchasers with copies of each amendment or supplement filed and such other
documents as the Initial Purchasers may reasonably request.

The Company hereby expressly acknowledges that the indemnification and
contribution provisions of Sections 8 and 9 hereof are specifically applicable
and relate to each offering memorandum, registration statement, prospectus,
amendment or supplement referred to in this Section 3.

(c) Copies of the Offering Memorandum. The Company agrees to furnish the Initial
Purchasers, without charge, as many copies of the Pricing Disclosure Package and
the Final Offering Memorandum and any amendments and supplements thereto as they
shall reasonably request.

(d) Blue Sky Compliance. Each of the Company and the Guarantors shall cooperate
with the Representative and counsel for the Initial Purchasers to qualify or
register (or to obtain exemptions from qualifying or registering) all or any
part of the Securities for offer and sale under the securities laws of the
several states of the United States, the provinces of Canada or any other
jurisdictions designated by the Representative, shall comply with such laws and
shall continue such qualifications, registrations and exemptions in effect so
long as required for the distribution of the Securities. None of the Company or
any of the Guarantors shall be required to

 

17



--------------------------------------------------------------------------------

qualify as a foreign corporation or to take any action that would subject it to
general service of process in any such jurisdiction where it is not presently
qualified or where it would be subject to taxation as a foreign corporation. The
Company will advise the Representative promptly of the suspension of the
qualification or registration of (or any such exemption relating to) the
Securities for offering, sale or trading in any jurisdiction or any initiation
or threat of any proceeding for any such purpose, and in the event of the
issuance of any order suspending such qualification, registration or exemption,
each of the Company and the Guarantors shall use its best efforts to obtain the
withdrawal thereof.

(e) Use of Proceeds. The Company shall apply the net proceeds from the sale of
the Securities sold by it in the manner described under the caption “Use of
Proceeds” in the Pricing Disclosure Package.

(f) The Depositary. The Company will cooperate with the Initial Purchasers and
use its best efforts to permit the Securities to be eligible for clearance and
settlement through the facilities of the Depositary.

(g) Additional Issuer Information. Prior to the completion of the placement of
the Securities by the Initial Purchasers with the Subsequent Purchasers, the
Company shall file, on a timely basis, with the Commission and the New York
Stock Exchange (the “NYSE”) all reports and documents required to be filed under
Section 13 or 15 of the Exchange Act. Additionally, at any time when the Company
is not subject to Section 13 or 15 of the Exchange Act, for the benefit of
holders and beneficial owners from time to time of the Securities, the Company
shall furnish, at its expense, upon request, to holders and beneficial owners of
Securities and prospective purchasers of Securities information (“Additional
Issuer Information”) satisfying the requirements of Rule 144A(d).

(h) Agreement Not To Offer or Sell Additional Securities. During the period of
90 days following the date hereof, the Company will not, without the prior
written consent of J.P. Morgan (which consent may be withheld at the sole
discretion of J.P. Morgan), directly or indirectly, sell, offer, contract or
grant any option to sell, pledge, transfer or establish an open “put equivalent
position” within the meaning of Rule 16a-1 under the Exchange Act, or otherwise
dispose of or transfer, or announce the offering of, or file any registration
statement under the Securities Act in respect of, any debt securities of the
Company or securities exchangeable for or convertible into debt securities of
the Company (other than as contemplated by this Agreement and to register the
Exchange Securities).

(i) Future Reports to the Initial Purchasers. At any time when the Company is
not subject to Section 13 or 15 of the Exchange Act and any Securities or
Exchange Securities remain outstanding, the Company will furnish to the
Representative and, upon request, to each of the other Initial Purchasers:
(i) as soon as practicable after the end of each fiscal year, copies of the
Company’s balance sheet as of the close of such fiscal year and statements of
income, stockholders’ equity and cash flows for the year then ended and the
opinion thereon of the Company’s independent public or certified public
accountants; (ii) as soon as practicable after the filing thereof would
otherwise be required pursuant to the rules and regulations under Section 13 or
15 of the Exchange Act, copies of each proxy statement, Annual Report on Form
10-K, Quarterly Report on Form 10-Q, Current Report on Form 8-K or other report
that would

 

18



--------------------------------------------------------------------------------

otherwise be filed by the Company with the Commission, the Financial Industry
Regulatory Authority (“FINRA”) or any securities exchange; and (iii) as soon as
available, copies of any report or communication of the Company mailed generally
to holders of its capital stock or debt securities (including the holders of the
Securities), if, in each case, such documents are not filed with the Commission
within the time periods specified by the Commission’s rules and regulations
under Section 13 or 15 of the Exchange Act. Any filings made by the Company
pursuant to this section with the Commission’s Electronic Data Gathering,
Analysis, and Retrieval system (“EDGAR”) shall be deemed to have been furnished
to the Representative and the other Initial Purchasers.

(j) No Integration. The Company agrees that it will not and will cause its
Affiliates not to make any offer or sale of securities of the Company of any
class if, as a result of the doctrine of “integration” referred to in Rule 502
under the Securities Act, such offer or sale would render invalid (for the
purpose of (i) the sale of the Securities by the Company to the Initial
Purchasers, (ii) the resale of the Securities by the Initial Purchasers to
Subsequent Purchasers or (iii) the resale of the Securities by such Subsequent
Purchasers to others) the exemption from the registration requirements of the
Securities Act provided by Section 4(a)(2) thereof or by Rule 144A or by
Regulation S thereunder or otherwise.

(k) No General Solicitation or Directed Selling Efforts. The Company agrees that
it will not and will not permit any of its Affiliates or any other person acting
on its or their behalf (other than the Initial Purchasers, as to which no
covenant is given) to (i) solicit offers for, or offer or sell, the Securities
by means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act or
(ii) engage in any directed selling efforts with respect to the Securities
within the meaning of Regulation S, and the Company will and will cause all such
persons to comply with the offering restrictions requirement of Regulation S
with respect to the Securities.

(l) No Restricted Resales. During the one year period after the Closing Date (or
such shorter period as may be provided for in Rule 144 under the Securities Act,
as the same may be in effect from time to time), the Company will not, and will
not permit any of its “affiliates” (as defined in Rule 144 under the Securities
Act) to resell any of the Notes that constitute “restricted securities” under
Rule 144 that have been reacquired by any of them.

(m) Legended Securities. Each certificate for a Note will bear the legend
contained in “Notice to Investors” in the Preliminary Offering Memorandum for
the time period and upon the other terms stated in the Preliminary Offering
Memorandum.

The Representative on behalf of the several Initial Purchasers, may, in its sole
discretion, waive in writing the performance by the Company or any Guarantor of
any one or more of the foregoing covenants or extend the time for their
performance.

SECTION 4. Payment of Expenses. Each of the Company and the Guarantors agrees to
pay all costs, fees and expenses incurred in connection with the performance of
its obligations hereunder and in connection with the Transactions, including,
without limitation, (i) all expenses incident to the issuance and delivery of
the Securities (including all printing and engraving

 

19



--------------------------------------------------------------------------------

costs), (ii) all necessary issue, transfer and other stamp taxes in connection
with the issuance and sale of the Securities to the Initial Purchasers,
(iii) all fees and expenses of the Company’s and the Guarantors’ counsel,
independent public or certified public accountants and other advisors, (iv) all
costs and expenses incurred in connection with the preparation, printing,
filing, shipping and distribution of the Pricing Disclosure Package and the
Final Offering Memorandum (including financial statements and exhibits), and all
amendments and supplements thereto, and the Transaction Documents, (v) all
filing fees, attorneys’ fees and expenses incurred by the Company, the
Guarantors or the Initial Purchasers in connection with qualifying or
registering (or obtaining exemptions from the qualification or registration of)
all or any part of the Securities for offer and sale under the securities laws
of the several states of the United States, the provinces of Canada or other
jurisdictions designated by the Initial Purchasers (including, without
limitation, the cost of preparing, printing and mailing preliminary and final
blue sky or legal investment memoranda and any related supplements to the
Pricing Disclosure Package or the Final Offering Memorandum), (vi) the fees and
expenses of the Trustee, including the fees and disbursements of counsel for the
Trustee in connection with the Indenture, the Securities and the Exchange
Securities, (vii) any fees payable in connection with the rating of the
Securities or the Exchange Securities with the ratings agencies, (viii) any
filing fees incident to, and any reasonable fees and disbursements of counsel to
the Initial Purchasers in connection with the review by FINRA, if any, of the
terms of the sale of the Securities or the Exchange Securities, (ix) all fees
and expenses (including reasonable fees and expenses of counsel) of the Company
and the Guarantors in connection with approval of the Securities by the
Depositary for “book-entry” transfer, and the performance by the Company and the
Guarantors of their respective other obligations under this Agreement and
(x) all expenses incident to the “road show” for the offering of the Securities,
including the cost of any chartered airplane or other transportation, with such
expenses incurred under this clause (x) subject to a maximum aggregate amount of
$300,000 except in respect of expenses approved by the Company in writing.
Except as provided in this Section 4 and Sections 6, 8 and 9 hereof, the Initial
Purchasers shall pay their own expenses, including the fees and disbursements of
their counsel.

SECTION 5. Conditions of the Obligations of the Initial Purchasers. The
obligations of the several Initial Purchasers to purchase and pay for the
Securities as provided herein on the Closing Date shall be subject to the
accuracy of the representations and warranties on the part of the Company and
the Guarantors set forth in Section 1 hereof as of the date hereof and as of the
Closing Date as though then made and to the timely performance by the Company of
its covenants and other obligations hereunder, and to each of the following
additional conditions:

(a) Accountant’s Comfort Letters. On the date hereof, the Initial Purchasers
shall have received from Ernst & Young LLP, the independent registered public
accounting firm for the Company, a “comfort letter” dated the date hereof
addressed to the Initial Purchasers, in form and substance satisfactory to the
Representative, covering the financial statements and certain financial
information in the Pricing Disclosure Package and other customary matters. In
addition, on the Closing Date, the Initial Purchasers shall have received from
such accountants a “bring-down comfort letter” dated the Closing Date addressed
to the Initial Purchasers, in form and substance satisfactory to the
Representative, in the form of the “comfort letter” delivered on the date
hereof, except that (i) such bring-down comfort letter shall cover the financial
statements and certain financial information in the Final Offering Memorandum
and any amendment or supplement thereto and (ii) procedures shall be brought
down to a date no more than 3 days prior to the Closing Date.

 

20



--------------------------------------------------------------------------------

(b) No Material Adverse Change or Ratings Agency Change. For the period from and
after the date of this Agreement and prior to the Closing Date:

(i) in the reasonable judgment of the Representative there shall not have
occurred any Material Adverse Change; and

(ii) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded the Company or any of its Subsidiaries or any of their
securities or indebtedness by any “nationally recognized statistical rating
organization” registered under Section 15E of the Exchange Act.

(c) Opinion of Counsel for the Company. On the Closing Date the Initial
Purchasers shall have received the favorable opinions of Morgan, Lewis & Bockius
LLP, Fisher Broyles, LLP, Fredrikson & Byron, P.A., Husch Blackwell, LLP,
McGuire Wood & Bissette, LLP and Vorys, Sater, Seymour and Pease LLP, counsel
for the Company and the Guarantors, and of the Company’s General Counsel, each
dated as of such Closing Date, the forms of which are attached as Exhibit A.

(d) Opinion of Counsel for the Initial Purchasers. On the Closing Date the
Initial Purchasers shall have received the favorable opinion of Davis Polk &
Wardwell LLP, counsel for the Initial Purchasers, dated as of such Closing Date,
with respect to such matters as may be reasonably requested by the Initial
Purchasers.

(e) Officers’ Certificate. On the Closing Date the Initial Purchasers shall have
received a written certificate executed by the Chairman of the Board, Chief
Executive Officer or President of the Company and each Guarantor and the Chief
Financial Officer or Chief Accounting Officer of the Company and each Guarantor,
dated as of the Closing Date, to the effect set forth in Section 5(b)(ii)
hereof, and further to the effect that:

(i) for the period from and after the date of this Agreement and prior to the
Closing Date there has not occurred any Material Adverse Change;

(ii) the representations, warranties and covenants of the Company and the
Guarantors set forth in Section 1 hereof were true and correct as of the date
hereof and are true and correct as of the Closing Date with the same force and
effect as though expressly made on and as of the Closing Date; and

(iii) each of the Company and the Guarantors has complied with all the
agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date.

 

21



--------------------------------------------------------------------------------

(f) Indenture; Registration Rights Agreement. (A) The Company and the Guarantors
shall have executed and delivered the Indenture, in form and substance
reasonably satisfactory to the Initial Purchasers, and the Initial Purchasers
shall have received executed copies thereof and (B) the Company and the
Guarantors shall have executed and delivered the Registration Rights Agreement,
in form and substance reasonably satisfactory to the Initial Purchasers, and the
Initial Purchasers shall have received executed copies thereof.

(g) Additional Documents. On or before the Closing Date, the Initial Purchasers
and counsel for the Initial Purchasers shall have received such information,
documents and opinions as they may reasonably require for the purposes of
enabling them to pass upon the issuance and sale of the Securities as
contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Representative
by notice to the Company at any time on or prior to the Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Sections 4, 6, 8 and 9 hereof shall at all times be effective
and shall survive such termination.

SECTION 6. Reimbursement of Initial Purchasers’ Expenses. If this Agreement is
terminated by the Representative pursuant to Section 5 or 10 hereof, including
if the sale to the Initial Purchasers of the Securities on the Closing Date is
not consummated because of any refusal, inability or failure on the part of the
Company to perform any agreement herein or to comply with any provision hereof,
the Company agrees to reimburse the Initial Purchasers, severally, upon demand
for all documented out-of-pocket expenses that shall have been reasonably
incurred by the Initial Purchasers in connection with the proposed purchase and
the offering and sale of the Securities, including, without limitation, fees and
disbursements of counsel, printing expenses, travel expenses, postage, facsimile
and telephone charges.

SECTION 7. Offer, Sale and Resale Procedures. Each of the Initial Purchasers, on
the one hand, and the Company and each of the Guarantors, on the other hand,
hereby agree to observe the following procedures in connection with the offer
and sale of the Securities:

(a) Offers and sales of the Securities will be made only by the Initial
Purchasers or Affiliates thereof qualified to do so in the jurisdictions in
which such offers or sales are made. Each such offer or sale shall only be made
to persons whom the offeror or seller reasonably believes to be Qualified
Institutional Buyers or non-U.S. persons outside the United States to whom the
offeror or seller reasonably believes offers and sales of the Securities may be
made in reliance upon Regulation S upon the terms and conditions set forth in
Annex I hereto, which Annex I is hereby expressly made a part hereof.

(b) No general solicitation or general advertising (within the meaning of Rule
502 under the Securities Act) will be used in the United States in connection
with the offering of the Securities.

 

22



--------------------------------------------------------------------------------

(c) Upon original issuance by the Company, and until such time as the same is no
longer required under the applicable requirements of the Securities Act, the
Notes (and all securities issued in exchange therefor or in substitution
thereof, other than the Exchange Notes) shall bear the following legend:

“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS ACQUISITION
HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER

(1) REPRESENTS THAT

(A) IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A “QUALIFIED INSTITUTIONAL
BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT) AND THAT IT
EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH ACCOUNT,

(B) [IT IS AN INSTITUTIONAL “ACCREDITED INVESTOR” (WITHIN THE MEANING OF RULE
501(a)(1), (2), (3) OR (7) UNDER THE SECURITIES ACT) (AN “INSTITUTIONAL
ACCREDITED INVESTOR”)] OR

(C) IT IS NOT A U.S. PERSON (WITHIN THE MEANING OF REGULATION S UNDER THE
SECURITIES ACT) AND

(2) AGREES FOR THE BENEFIT OF THE ISSUER THAT IT WILL NOT OFFER, SELL, PLEDGE OR
OTHERWISE TRANSFER THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN, EXCEPT IN
ACCORDANCE WITH THE SECURITIES ACT AND ANY APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ONLY

(A) TO THE ISSUER,

(B) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT,

(C) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT,

(D) IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 OF REGULATION S UNDER
THE SECURITIES ACT,

 

23



--------------------------------------------------------------------------------

(E) IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 TO AN INSTITUTIONAL
ACCREDITED INVESTOR THAT, PRIOR TO SUCH TRANSFER, DELIVERS TO THE TRUSTEE A DULY
COMPLETED AND SIGNED CERTIFICATE (THE FORM OF WHICH MAY BE OBTAINED FROM THE
TRUSTEE) RELATING TO THE RESTRICTIONS ON TRANSFER OF THIS NOTE, OR

(F) PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH (2)(C) ABOVE OR
(2)(D) ABOVE, A DULY COMPLETED AND SIGNED CERTIFICATE (THE FORM OF WHICH MAY BE
OBTAINED FROM THE TRUSTEE) MUST BE DELIVERED TO THE TRUSTEE. PRIOR TO THE
REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH (2)(E) OR (F) ABOVE, THE ISSUER
RESERVES THE RIGHT TO REQUIRE THE DELIVERY OF SUCH LEGAL OPINIONS,
CERTIFICATIONS OR OTHER EVIDENCE AS MAY REASONABLY BE REQUIRED IN ORDER TO
DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN COMPLIANCE WITH THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. NO REPRESENTATION IS MADE
AS TO THE AVAILABILITY OF ANY RULE 144 EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.”

Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Company for any losses, damages or liabilities
suffered or incurred by the Company, including any losses, damages or
liabilities under the Securities Act, arising from or relating to any resale or
transfer of any Security.

SECTION 8. Indemnification.

(a) Indemnification of the Initial Purchasers. Each of the Company and the
Guarantors, jointly and severally, agrees to indemnify and hold harmless each
Initial Purchaser, its Affiliates, directors, officers and employees, and each
person, if any, who controls any Initial Purchaser within the meaning of the
Securities Act and the Exchange Act against any loss, claim, damage, liability
or expense, as incurred, to which such Initial Purchaser, Affiliate, director,
officer, employee or controlling person may become subject, under the Securities
Act, the Exchange Act or other federal or state statutory law or regulation, or
at common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of the Company), insofar as such
loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based: (i) upon any untrue statement or

 

24



--------------------------------------------------------------------------------

alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, the Pricing Supplement, any Company Additional Written
Communication or the Final Offering Memorandum (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; or (ii) in whole or in
part upon any inaccuracy in the representations and warranties of the Company
contained herein; and to reimburse each Initial Purchaser and each such
Affiliate, director, officer, employee or controlling person for any and all
expenses (including the fees and disbursements of one firm of counsel chosen by
the Representative in addition to any local counsel) as such expenses are
reasonably incurred by such Initial Purchaser or such Affiliate, director,
officer, employee or controlling person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action; provided, however, that the foregoing indemnity
agreement shall not apply, with respect to an Initial Purchaser, to any loss,
claim, damage, liability or expense to the extent, but only to the extent,
arising out of or based upon any untrue statement or alleged untrue statement or
omission or alleged omission made in reliance upon and in conformity with
written information furnished to the Company by or on behalf of such Initial
Purchaser through the Representative expressly for use in the Preliminary
Offering Memorandum, the Pricing Supplement, any Company Additional Written
Communication or the Final Offering Memorandum (or any amendment or supplement
thereto). The indemnity agreement set forth in this Section 8(a) shall be in
addition to any liabilities that the Company may otherwise have.

(b) Indemnification of the Company and the Guarantors. Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless the Company,
each Guarantor, each of their respective directors, officers and each person, if
any, who controls the Company or any Guarantor within the meaning of the
Securities Act or the Exchange Act, against any loss, claim, damage, liability
or expense, as incurred, to which the Company, any Guarantor or any such
director, officer or controlling person may become subject, under the Securities
Act, the Exchange Act, or other federal or state statutory law or regulation, or
at common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of such Initial Purchaser),
insofar as such loss, claim, damage, liability or expense (or actions in respect
thereof as contemplated below) arises out of or is based upon any untrue
statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, the Pricing Supplement, any Company Additional
Written Communication or the Final Offering Memorandum (or any amendment or
supplement thereto), or the omission or alleged omission therefrom of a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Preliminary Offering
Memorandum, the Pricing Supplement, any Company Additional Written Communication
or the Final Offering Memorandum (or any amendment or supplement thereto), in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of such Initial Purchaser through the Representative
expressly for use therein; and to reimburse the Company, any Guarantor and each
such director, officer or controlling person for any and all expenses (including
the fees and disbursements of counsel) as such expenses are reasonably incurred
by the Company, any Guarantor or such director, officer or controlling person in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage,

 

25



--------------------------------------------------------------------------------

liability, expense or action. Each of the Company and the Guarantors hereby
acknowledges that the only information that the Initial Purchasers through the
Representative have furnished to the Company expressly for use in the
Preliminary Offering Memorandum, the Pricing Supplement, any Company Additional
Written Communication or the Final Offering Memorandum (or any amendment or
supplement thereto) are the statements set forth in the fourth and fifth
sentences of the eighteenth paragraph and the twentieth paragraph under the
caption “Plan of Distribution” in the Preliminary Offering Memorandum and the
Final Offering Memorandum. The indemnity agreement set forth in this
Section 8(b) shall be in addition to any liabilities that each Initial Purchaser
may otherwise have.

(c) Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under this Section 8 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 8, notify the indemnifying
party in writing of the commencement thereof; provided that the failure to so
notify the indemnifying party will not relieve it from any liability which it
may have to any indemnified party under this Section 8 except to the extent that
it has been materially prejudiced by such failure (through the forfeiture of
substantive rights and defenses) and shall not relieve the indemnifying party
from any liability that the indemnifying party may have to an indemnified party
other than under this Section 8. In case any such action is brought against any
indemnified party and such indemnified party seeks or intends to seek indemnity
from an indemnifying party, the indemnifying party will be entitled to
participate in and, to the extent that it shall elect, jointly with all other
indemnifying parties similarly notified, by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party; provided, however, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded that a conflict may
arise between the positions of the indemnifying party and the indemnified party
in conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under this Section 8 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the immediately preceding sentence (it being understood, however,
that the indemnifying party shall not be liable for the expenses of more than
one separate counsel (together with local counsel (in each jurisdiction)), which
shall be selected by the Representative (in the case of counsel representing the
Initial Purchasers or their related persons), representing the indemnified
parties who are parties to such action) or (ii) the indemnifying party shall not
have employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of commencement of the
action, in each of which cases the fees and expenses of counsel shall be at the
expense of the indemnifying party.

 

26



--------------------------------------------------------------------------------

(d) Settlements. The indemnifying party under this Section 8 shall not be liable
for any settlement of any proceeding effected without its written consent, which
will not be unreasonably withheld, but if settled with such consent or if there
be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party against any loss, claim, damage, liability or
expense by reason of such settlement or judgment. Notwithstanding the foregoing
sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel as contemplated by this Section 8, the indemnifying party agrees that it
shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 45 days after
receipt by such indemnifying party of the aforesaid request, (ii) such
indemnifying party shall have received notice of the terms of such settlement at
least 30 days prior to such settlement being entered into and (iii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request or disputed in good faith the indemnified party’s entitlement
to such reimbursement prior to the date of such settlement. No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any indemnified party
is or could have been a party and indemnity was or could have been sought
hereunder by such indemnified party, unless such settlement, compromise or
consent (i) includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such action, suit or
proceeding and (ii) does not include any statements as to or any findings of
fault, culpability or failure to act by or on behalf of any indemnified party.

SECTION 9. Contribution. If the indemnification provided for in Section 8 hereof
is for any reason held to be unavailable to or otherwise insufficient to hold
harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Guarantors, on the one hand,
and the Initial Purchasers, on the other hand, from the offering of the
Securities pursuant to this Agreement or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company and the Guarantors, on the
one hand, and the Initial Purchasers, on the other hand, in connection with the
statements or omissions or inaccuracies in the representations and warranties
herein which resulted in such losses, claims, damages, liabilities or expenses,
as well as any other relevant equitable considerations. The relative benefits
received by the Company and the Guarantors, on the one hand, and the Initial
Purchasers, on the other hand, in connection with the offering of the Securities
pursuant to this Agreement shall be deemed to be in the same respective
proportions as the total net proceeds from the offering of the Securities
pursuant to this Agreement (before deducting expenses but after deducting
Initial Purchaser discounts and commissions) received by the Company, and the
total discount received by the Initial Purchasers bear to the aggregate initial
offering price of the Securities. The relative fault of the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other hand,
shall be determined by reference to, among other things, whether any such untrue
or alleged untrue statement of a material fact or omission or alleged omission
to state a material fact or any such inaccurate or alleged inaccurate
representation or warranty relates to information supplied by the Company and
the Guarantors, on the one hand, or the Initial Purchasers, on the other hand,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission or inaccuracy.

 

27



--------------------------------------------------------------------------------

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim. The provisions set forth in
Section 8 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under this Section 9; provided,
however, that no additional notice shall be required with respect to any action
for which notice has been given under Section 8 hereof for purposes of
indemnification.

The Company, the Guarantors and the Initial Purchasers agree that it would not
be just and equitable if contribution pursuant to this Section 9 were determined
by pro rata allocation (even if the Initial Purchasers were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section 9.

Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the discount received by such
Initial Purchaser in connection with the Securities distributed by it. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11 of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Initial Purchasers’ obligations
to contribute pursuant to this Section 9 are several, and not joint, in
proportion to their respective commitments as set forth opposite their names in
Schedule A. For purposes of this Section 9, each director, officer and employee
of an Initial Purchaser and each person, if any, who controls an Initial
Purchaser within the meaning of the Securities Act and the Exchange Act shall
have the same rights to contribution as such Initial Purchaser, and each
director of the Company or any Guarantor, and each person, if any, who controls
the Company or any Guarantor within the meaning of the Securities Act and the
Exchange Act shall have the same rights to contribution as the Company and the
Guarantors.

SECTION 10. Termination of this Agreement. Prior to the Closing Date, this
Agreement may be terminated by the Representative by notice given to the Company
if at any time: (i) trading or quotation in any of the Company’s securities
shall have been suspended or limited by the Commission or by the NYSE, or
trading in securities generally on either the Nasdaq Stock Market or the NYSE
shall have been suspended or limited, or minimum or maximum prices shall have
been generally established on any of such quotation system or stock exchange by
the Commission or FINRA; (ii) a general banking moratorium shall have been
declared by any of federal, New York authorities; (iii) there shall have
occurred any outbreak or escalation of national or international hostilities or
any crisis or calamity, or any change in the United States or international
financial markets as in the judgment of the Representative is material and
adverse and makes it impracticable or inadvisable to proceed with the offering
sale or delivery of the Securities in the manner and on the terms described in
the Pricing Disclosure Package or to enforce contracts for the sale of
securities; or (iv) in the judgment of the Representative there shall have
occurred any Material Adverse Change. Any termination

 

28



--------------------------------------------------------------------------------

pursuant to this Section 10 shall be without liability on the part of (i) the
Company or any Guarantor to any Initial Purchaser, except that the Company and
the Guarantors shall be obligated to reimburse the expenses of the Initial
Purchasers pursuant to Sections 4 and 6 hereof, (ii) any Initial Purchaser to
the Company, or (iii) any party hereto to any other party, except that the
provisions of Sections 8 and 9 hereof shall at all times be effective and shall
survive such termination.

SECTION 11. Representations and Indemnities to Survive Delivery. The respective
indemnities, rights of contribution, agreements, representations, warranties and
other statements of the Company, the Guarantors, their respective officers and
the several Initial Purchasers set forth in or made pursuant to this Agreement
will remain in full force and effect, regardless of any investigation made by or
on behalf of any Initial Purchaser, the Company, any Guarantor or any of their
partners, officers or directors or any controlling person, as the case may be,
and will survive delivery of and payment for the Securities sold hereunder and
any termination of this Agreement.

SECTION 12. Notices. All communications hereunder shall be in writing and shall
be mailed, hand delivered, couriered or facsimiled and confirmed to the parties
hereto as follows:

If to the Initial Purchasers:

J.P. Morgan Securities LLC

10 South Dearborn, Floor 9

Chicago, IL 60603

Facsimile: 312-462-0180

Attention: Geoffrey Ellis

with a copy to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Facsimile: 212-701-5111

Attention: Michael Kaplan

If to the Company or the Guarantors:

Tempur Sealy International, Inc.

1000 Tempur Way

Lexington, Kentucky 40511

Facsimile: 859-455-2805

Attention: Chief Financial Officer

with a copy to:

Morgan, Lewis & Bockius LLP

101 Park Avenue New York, NY 75201

Facsimile: 212-309-6001

Attention: Howard A. Kenny

 

29



--------------------------------------------------------------------------------

Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.

SECTION 13. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the indemnified parties
referred to in Sections 8 and 9 hereof, and in each case their respective
successors, and no other person will have any right or obligation hereunder. The
term “successors” shall not include any Subsequent Purchaser or other purchaser
of the Securities as such from any of the Initial Purchasers merely by reason of
such purchase.

SECTION 14. Authority of the Representative. Any action by the Initial
Purchasers hereunder may be taken by the Representative on behalf of the Initial
Purchasers, and any such action taken by the Representative shall be binding
upon the Initial Purchasers.

SECTION 15. Partial Unenforceability. The invalidity or unenforceability of any
section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph or provision hereof. If any
section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

SECTION 16. Governing Law Provisions. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY
OR DISPUTE RELATING TO OR ARISING OUT OF THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES THEREOF.

(a) Consent to Jurisdiction. Any legal suit, action or proceeding arising out of
or based upon this Agreement or the transactions contemplated hereby (“Related
Proceedings”) may be instituted in the federal courts of the United States of
America located in the City and County of New York or the courts of the State of
New York in each case located in the City and County of New York (collectively,
the “Specified Courts”), and each party irrevocably submits to the exclusive
jurisdiction (except for suits, actions, or proceedings instituted in regard to
the enforcement of a judgment of any Specified Court in a Related Proceeding (a
“Related Judgment”), as to which such jurisdiction is non-exclusive) of the
Specified Courts in any Related Proceeding. Service of any process, summons,
notice or document by mail to such party’s address set forth above shall be
effective service of process for any Related Proceeding brought in any Specified
Court. The parties irrevocably and unconditionally waive any objection to the
laying of venue of any Specified Proceeding in the Specified Courts and
irrevocably and unconditionally waive and agree not to plead or claim in any
Specified Court that any Related Proceeding brought in any Specified Court has
been brought in an inconvenient forum.

 

30



--------------------------------------------------------------------------------

SECTION 17. Default of One or More of the Several Initial Purchasers. If any one
or more of the several Initial Purchasers shall fail or refuse to purchase
Securities that it or they have agreed to purchase hereunder on the Closing
Date, and the aggregate number of Securities which such defaulting Initial
Purchaser or Initial Purchasers agreed but failed or refused to purchase does
not exceed 10% of the aggregate number of the Securities to be purchased on such
date, the other Initial Purchasers shall be obligated, severally, in the
proportions that the number of Securities set forth opposite their respective
names on Schedule A bears to the aggregate number of Securities set forth
opposite the names of all such non-defaulting Initial Purchasers, or in such
other proportions as may be specified by the Initial Purchasers with the consent
of the non-defaulting Initial Purchasers, to purchase the Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase on the Closing Date. If any one or more of the Initial Purchasers
shall fail or refuse to purchase Securities and the aggregate number of
Securities with respect to which such default occurs exceeds 10% of the
aggregate number of Securities to be purchased on the Closing Date, and
arrangements satisfactory to the Initial Purchasers and the Company for the
purchase of such Securities are not made within 48 hours after such default,
this Agreement shall terminate without liability of any party to any other party
except that the provisions of Sections 4, 6, 8 and 9 hereof shall at all times
be effective and shall survive such termination. In any such case either the
Initial Purchasers or the Company shall have the right to postpone the Closing
Date, as the case may be, but in no event for longer than seven days in order
that the required changes, if any, to the Final Offering Memorandum or any other
documents or arrangements may be effected.

As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 17. Any action taken under this Section 17 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

SECTION 18. No Advisory or Fiduciary Responsibility. Each of the Company and the
Guarantors acknowledges and agrees that: (i) the purchase and sale of the
Securities pursuant to this Agreement, including the determination of the
offering price of the Securities and any related discounts and commissions, is
an arm’s-length commercial transaction between the Company and the Guarantors,
on the one hand, and the several Initial Purchasers, on the other hand, and the
Company and the Guarantors are capable of evaluating and understanding and
understand and accept the terms, risks and conditions of the transactions
contemplated by this Agreement; (ii) in connection with each transaction
contemplated hereby and the process leading to such transaction each Initial
Purchaser is and has been acting solely as a principal and is not the agent or
fiduciary of the Company and the Guarantors or their respective Affiliates,
stockholders, creditors or employees or any other party; (iii) no Initial
Purchaser has assumed or will assume an advisory or fiduciary responsibility in
favor of the Company and the Guarantors with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether such
Initial Purchaser has advised or is currently advising the Company and the
Guarantors on other matters) or any other obligation to the Company and the
Guarantors except the obligations expressly set forth in this Agreement;
(iv) the several Initial Purchasers and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Company and the Guarantors, and the several Initial Purchasers have
no obligation to disclose any of such interests by virtue of any fiduciary or
advisory relationship; and (v) the Initial Purchasers have not provided any
legal, accounting, regulatory or tax advice with respect to the offering
contemplated hereby, and the Company and the Guarantors have consulted their own
legal, accounting, regulatory and tax advisors to the extent they deemed
appropriate.

 

31



--------------------------------------------------------------------------------

This Agreement constitutes the entire agreement of the parties to this Agreement
and supersedes all prior agreements, understandings and negotiations (whether
written or oral) between the Company, the Guarantors and the several Initial
Purchasers, or any of them, with respect to the subject matter hereof. The
Company and the Guarantors hereby waive and release, to the fullest extent
permitted by law, any claims that the Company and the Guarantors may have
against the several Initial Purchasers with respect to any breach or alleged
breach of fiduciary duty.

SECTION 19. General Provisions. This Agreement may be executed in two or more
counterparts, each one of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier,
facsimile or other electronic transmission (i.e., a “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart thereof. This Agreement
may not be amended or modified unless in writing by all of the parties hereto,
and no condition herein (express or implied) may be waived unless waived in
writing by each party whom the condition is meant to benefit. The section
headings herein are for the convenience of the parties only and shall not affect
the construction or interpretation of this Agreement.

[Signature Pages Follow]

 

32



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

Very truly yours, Tempur Sealy International, Inc. By:   /s/ BARRY HYTINEN  
Name: Barry Hytinen  

Title:   Executive Vice President and Chief

            Financial Officer

SIGNATURE PAGE

TO

PURCHASE AGREEMENT



--------------------------------------------------------------------------------

Tempur-Pedic Management, LLC

Tempur World, LLC

Tempur-Pedic Manufacturing, Inc.

Tempur Production USA, LLC

Cocoon International Sales, LLC

Tempur-Pedic Sales, Inc.

Tempur-Pedic North America, LLC

Tempur-Pedic Technologies, Inc.

Tempur Retail Stores, LLC

Sealy Corporation

Sealy Mattress Corporation

Sealy Mattress Company

Sealy Mattress Company of Puerto Rico

Ohio-Sealy Mattress Manufacturing Co.

Sealy Mattress Company of Kansas City, Inc.

Sealy Mattress Company of Illinois

A. Brandwein & Co.

Sealy Mattress Company of Albany, Inc.

Sealy of Maryland and Virginia, Inc.

Sealy of Minnesota, Inc.

Sealy, Inc.

The Ohio Mattress Company Licensing and Components Group

Sealy Mattress Manufacturing Company, Inc.

Sealy Technology LLC

Sealy Texas Management, Inc.

Tempur Sealy International Distribution, LLC

Sealy US Sales, LLC,as Guarantors

By:   /s/ BARRY HYTINEN   Name: Barry Hytinen   Title:   Authorized Officer

SIGNATURE PAGE

TO

PURCHASE AGREEMENT



--------------------------------------------------------------------------------

The foregoing Purchase Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first above written.

 

By:   J.P. MORGAN SECURITIES LLC,   Acting on behalf of itself and as the
Representative of the several Initial Purchasers By:   /s/ GEOFFREY ELLIS  

Geoffrey Ellis

Executive Director

SIGNATURE PAGE

TO

PURCHASE AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE A

 

Initial Purchasers

   Aggregate
Principal
Amount of
Securities to be
Purchased  

J.P. Morgan Securities LLC

   $ 150,000,000   

Merrill Lynch, Pierce, Fenner & Smith

              Incorporated

     120,000,000   

Wells Fargo Securities, LLC

     120,000,000   

Fifth Third Securities, Inc.

     63,000,000   

Goldman, Sachs & Co.

     63,000,000   

Mizuho Securities USA Inc.

     18,000,000   

Scotia Capital (USA) Inc.

     18,000,000   

SMBC Nikko Securities America, Inc.

     18,000,000   

BB&T Capital Markets, a division of BB&T Securities, LLC

     6,000,000   

Deutsche Bank Securities Inc.

     6,000,000   

ING Financial Markets LLC

     6,000,000   

TD Securities (USA) LLC

     6,000,000   

HSBC Securities (USA) Inc.

     3,000,000   

The Williams Capital Group, L.P.

     3,000,000      

 

 

 

Total

   $ 600,000,000   

 

Schedule A



--------------------------------------------------------------------------------

ANNEX I

Resale Pursuant to Regulation S or Rule 144A.

Each Initial Purchaser understands that:

Such Initial Purchaser agrees that it has not offered or sold and will not offer
or sell the Securities in the United States or to, or for the benefit or account
of, a U.S. person (other than a distributor), in each case, as defined in
Rule 902 of Regulation S (i) as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
of the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
Securities Act. Such Initial Purchaser agrees that, during such 40-day
restricted period, it will not cause any advertisement with respect to the
Securities (including any “tombstone” advertisement) to be published in any
newspaper or periodical or posted in any public place and will not issue any
circular relating to the Securities, except such advertisements as are permitted
by and include the statements required by Regulation S.

Such Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S, it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance upon Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect. Terms used above have the meanings
assigned to them in Regulation S under the Securities Act.”

 

Annex I-1